Title: From George Washington to Steuben, 10 November 1787
From: Washington, George
To: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von



Sir,
Mount Vernon Novr 10th 1787

The letter with which you were pleased to honor me, dated the 26th Ult., came duly to hand. By the same Post, I received a letter from Mr Secretary Thompson (by order of Congress)requesting a copy of the report of a Committee which was transmitted to me by Mr President Laurens, in Feby 1778. This is accordingly sent, and is the counterpart of the paper I herewith enclose, for your own information.
As I do not recollect ever to have had any further knowledge of the contract which is alluded to, than what is therein contained, it is not in my power to speak more fully to the point; but in my letter to the Secretary, I have expressed, in unequivocal terms, a wish, that your merits and sacrafices may be recompensed

to your entire satisfaction. If they should not, and it proves the mean of your with-drawing from the United States, I shall be among the number of those who will regret the event; as it would give me pleasure, that you shd continue in a Country, the liberties of which, owe much to your Services. I have the honor to be Sir Yr Most Obedt and Most Hble Servt

Go: Washington

